Case 1:18-cv-03989-RLY-TAB Document 30 Filed 01/30/20 Page 1 of 4 PageID #: 131




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 NORMAN PECK,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:18-cv-03989-RLY-TAB
                                                    )
 REV-1 SOLUTIONS, LLC,                              )
                                                    )
                             Defendant.             )

                             ENTRY ON MOTION TO DISMISS

        Norman Peck sued Rev-1 Solutions, LLC alleging two of its collection letters

 violated various provisions of the Fair Debt Collection Practices Act (“FDCPA”), 15

 U.S.C. § 1692 et seq. On September 20, 2019, Rev-1 moved to dismiss Peck’s complaint

 because it was not timely filed and lacked sufficient detail. The court agrees that certain

 claims are too late with respect to one of Rev-1’s collection letters; however, Peck has

 plausibly alleged that the other letter may have violated the FDCPA. The court therefore

 GRANTS in part and DENIES in part Rev-1’s motion to dismiss.

        Peck’s complaint addresses two letters that potentially give rise to liability: a letter

 sent by Rev-1 on December 14, 2017 and a letter sent by Rev-1 on October 9, 2018.

 I.     December 14, 2017 Letter

        Actions to remedy violations of the FDCPA must be brought “within one year

 from the date on which the violation occurs.” 15 U.S.C. § 1692k(d); Deaville v. Capital

 One Bank, 425 F.Supp.2d 744, 751 (W.D. La. 2006) (noting the FDCPA has a one-year

 statute of limitations). Peck simply brought these claims too late. He alleges he received

                                               1
Case 1:18-cv-03989-RLY-TAB Document 30 Filed 01/30/20 Page 2 of 4 PageID #: 132




 a collection letter from Rev-1 on December 14, 2017, but he did not file his complaint

 until December 18, 2018. (Filing No. 1, Complaint at 1). Since more than one year

 elapsed between when the violation occurred and when he brought the action, the

 FDCPA’s statute of limitations bars these claims. E.g. McElveen v. Westport Recovery

 Corp., 310 F.Supp.3d 1374, 1379 (S.D. Fla. 2018) (statute of limitations barred complaint

 filed four days too late).

         Peck responds that he actually mailed the complaint to the clerk of the court on

 December 12, 2018, and so the complaint was timely filed as of that date. But a

 complaint is “filed” when the court clerk actually receives it—not when the plaintiff

 mails it. See Fed. R. Civ. P. 5(d); Farley v. Koepp, 788 F.3d 681, 685 (7th Cir. 2015)

 (citing Robinson v. Doe, 272 F.3d 921, 923 (7th Cir. 2001) . The clerk did not receive his

 complaint and enter it on the docket until December 18, 2018. Accordingly, the

 complaint was not “filed” until that date—which was too late. Farley, 788 F.3d at 686;

 McElveen, 310 F.Supp.3d at 1379.

         As for equitable tolling, even assuming the FDCPA’s limitations period is subject

 to tolling, see Salgado v. Harvard Collection Services, Inc., No. 01 C 2572, 2001 WL

 803683, at *2, n. 2 (N.D. Ill. July 17, 2001), this case does not warrant that extraordinary

 relief because the circumstances were within Peck’s control: he simply filed too late. See

 e.g. United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000) (declining to toll

 limitations when attorney lost her father several weeks before the deadline and filed a

 petition one-day late). The court therefore dismisses Counts I, II, III, V, VI, VII, and

 VIII.

                                              2
Case 1:18-cv-03989-RLY-TAB Document 30 Filed 01/30/20 Page 3 of 4 PageID #: 133




 I.     October 9, 2018 Letter

        Peck alleges Rev-1 did not sufficiently identify itself in a letter sent on October 9,

 2018. He alleges the letter is confusing because it contains “Community Health

 Network” in the letterhead yet lists Rev-1’s address of 517 US Highway 31 N.,

 Greenwood, IN 46142 as the return address. Rev-1 responds that the letter is actually

 from Community Health. That may be. But neither party has attached the letter, and the

 court cannot say from the allegations in the complaint that it was sent by Community

 Health especially since it listed Rev-1’s address as the return address. For now, Peck has

 plausibly alleged Rev-1 violated § 1692e by sending a letter without identifying itself.

        This order does not preclude Rev-1 from filing a subsequent motion to dismiss

 with the letter attached. It also does not preclude Peck from adding allegations

 concerning the October 9th letter in an amended complaint.

        Two final housekeeping matters. Peck filed a motion to strike Rev-1’s motion to

 dismiss and supporting brief but did not provide any basis for that relief. As such, the

 court will deny his motion to strike. Peck also filed a motion for clarification of the

 Prison Litigation Reform Act, in which he argues that act does not apply to his case and

 thus he is not responsible for eventually paying the filing fee in this matter. But he has to

 pay the filing fee whether he is a prisoner or not. In forma pauperis status merely allows

 the plaintiff to proceed without pre-payment of the filing fee, not non-payment of the

 filing fee. Rosas v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th

 Cir. 2019) (citing Robbins v. Switzer, 104 F.3d 895, 897 – 98 (7th Cir. 1997)); see also



                                               3
Case 1:18-cv-03989-RLY-TAB Document 30 Filed 01/30/20 Page 4 of 4 PageID #: 134




 Pope v. Krueger, 762 F. App’x 347, 349 (7th Cir. 2019) (non-prisoners still have

 obligation to pay filing fees). This motion will likewise be denied.

        For the reasons above, Rev-1’s motion to dismiss (Filing No. 25) is GRANTED

 in part and DENIED in part. Peck’s motion to strike (Filing No. 29) and motion for

 clarification of the Prison Litigation Reform Act (Filing No. 23) are DENIED.

 SO ORDERED this 30th day of January 2020



                                                  s/RLY




 Distributed Electronically to Registered Counsel of Record.


 Mail to:

 NORMAN PECK
 P.O. Box 273
 Kokomo, IN 46903
 PRO SE




                                              4
